[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE COUNT ONE OF COMPLAINT OF JULY 8, 1998
The defendants's motion to strike Count One is denied. This court is not persuaded that the allegations therein ought to be seen, as a matter of law, as failing to meet the "extreme and outrageous" test articulated in Murray v. Bridgeport Hospital,40 Conn. Sup. 56 (1984) and approved in Peytan v. Ellis,200 Conn. 243 (1986).
THOMAS NADEAU, JUDGE